Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Response to Amendment
2.	Claims 1, 13, 14 have been amended and claims 20-23 are new. 
Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot based on the new grounds of rejection responsive to the amendments.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 8-9, 13-15, 17-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al (2016/0149547).

Regarding claim 1 Rider et al (2016/0149547) teaches A method (abstract: systems and methods for automated audio adjustment), comprising: 
receiving one or more context aware processing parameters, an ambient audio stream and a secondary audio stream, the one or more context aware processing parameters comprising one or more parameters indicating a user's current contextual state, the one or more parameters including at least one parameter corresponding to a location or a situation of the user (abstract: audio output; 8; 14: background noise; 15; 24; 25: contextual data; 28: ambient noise; 32:user preferences may also include data indicating a user’s preferred volume or audio adjustments for particular locations, events; 33 context and state provides place, situation); 
identifying, using one or more machine learning models, one or more sound characteristics associated with the ambient audio stream (14 background noise, machine learning…may predict user preferences for various contexts; 24; 28: ambient); 
determining, using the one or more machine learning models, one or more actions to perform based, at least in part, on the one or more context aware processing abstract: user profile; 8: adjust volume, audio effects; 14-15; 18: equalizer levels may be changed; user profile - 21, 24; 28; 32-33; 44); 
the one or more actions corresponding to personalized action sets for the user, each of the personalized action sets being associated with at least one indicator indicating conditions or circumstances in which an associated action set is appropriate for selection, the at least one indicator including a strength of recommendation (abstract: user profile; 21; 24: user history of media performances and listening volumes;28 schedule, location, automatically increase;32; 35: sound scene – where the amendment appears to teach storing personalized adjustments for certain situations, and when the situation is occurring (as identified by indicator), adjusting according to the stored rules and adjustments, where strength of recommendation merely appears to be the action set that is most similar;
Rider teaches user profile, preferences, models, rules (24); history, location data, and sound scenes, with appropriate user specific adjustments for each situation (personalized action sets); the system recognizes when the user is in a specific  situation (location, time period - 28 schedule, determine listener is at location), determines the best/most appropriate/closest match (strength), and can perform user specific audio adjustments for that situation 28, 32, 35; 39); and 
performing the one or more actions (abstract; 14-15; 28; 32-33; 44 -
abstract: systems and methods for automated audio adjustment; A processing system for automated audio adjustment may include a monitoring module to obtain contextual data of a listening environment; a user profile module to access a user profile of a listener; and an audio module to adjust an audio output characteristic based on the contextual data and the user profile, the audio output characteristic to be used in a media performance on a media playback device).

Regarding claim 2 Rider teaches The method of claim 1, wherein the at least one parameter corresponds to the location of the user and indicates a room in which the user is currently located (19; 24; 28; 32-33: location, room).  

Regarding claim 8 Rider teaches The method of claim 1, wherein the one or more audio processing parameters correspond to one or more of filtering, equalization, compression, limiting, echo cancellation or noise reduction (8; 18 equalizer).

Regarding claim 9 Rider teaches The method of claim 1, wherein the secondary audio stream includes audio from an application being executed by a local device (28; 34 audio from application of user device).  
  
Regarding claim 13 Rider teaches The method of claim 1, wherein the at least one indicator includes one or more of an ambient sound profile or context information (abstract; 21; 28; 32-33).  

abstract; 21; 28; 32-33).  

Regarding claim 15 Rider teaches The method of claim 1, further comprising receiving sensor data from at least one sensor, wherein determining the one or more actions to perform is based, at least in part, on the sensor data (9; 15; 25: sensors – audio adjustments based on sensor information).  

Regarding claim 17 Rider teaches The method of claim 1, wherein the at least one parameter corresponds to the situation of the user, further comprising determining, using the one or more machine learning models, that the one or more sound characteristics associated with the ambient audio stream correspond with the situation of the user (abstract; 8; 14-15; 18; 21, 24; 28; 32-33; 44 – determining user situation with associated context and ambient information; adjusting audio based on corresponding settings for situation using machine learning).  

Regarding claim 18 Rider teaches The method of claim 17, wherein the one or more machine learning models determine that the one or more sound characteristics associated with the ambient audio stream match an ambient sound profile corresponding to the situation of the user (abstract; 8; 14-15; 18; 21, 24; 28; 32-33; 44).  

24: user profile may be stored remotely…in the cloud; network accessible user profile, preferences, models, rules, and other data may be transmitted to any listening environment -
Where regarding claims 21-23 it appears different user personalized action sets can be stored remotely and accessed;  Rider teaches allowing user profiles to be stored remotely, and when a particular user travels, the user profile may be provided (downloaded) in these environments/locations).  
Regarding claim 22 Rider teaches The method of claim 21, wherein the global contextual state information is downloaded dynamically based upon one or more factors (24 rejected for similar rationale as claim 21 above).  
Regarding claim 23 Rider teaches The method of claim 22, wherein the one or more factors include one or more of an audio characteristic of ambient audio, a location of a personal audio system (24 rejected for similar rationale as claim 21 above), an action set of one or more other users corresponding to similar contextual information, or time-based data.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 4-5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Nongpuir (9,813,810).

Regarding claim 4 Rider does not specifically teach where Nongpiur teaches The method of claim 1, wherein identifying the one or more sound characteristics associated with the ambient audio stream involves detecting a baby's cry (col 9 l. 6-26: neural network…sound recognition…categorizing…baby cry).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate sound identification for ambient audio for an improved system to allow for specific sounds to be determined and be processed accordingly (i.e. for clarity of main signal).

Regarding claim 5 Rider and Nongpiur teach The method of claim 4, wherein the one or more actions involves reducing an amount of baby cries heard by the user (Rider 14; 28; 32-33; 37).  
Rejected for similar rationale and reasoning as claim 4

Regarding claim 19 Rider does not specifically teach where Nongpiur teaches The method of claim 18, wherein the situation of the user includes one or more of an airplane cabin situation, a dinner situation, a concert situation, a subway situation, an urban street situation, a siren situation or a crying baby situation.
Rejected for similar rationale and reasoning as claim 4.


9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Nongpuir (9,813,810) in further view of Isaac et al (2013/0142356).

Regarding claim 6 Rider does not specifically teach where Isaac teaches The method of claim 4, wherein the one or more actions involves adjusting a setting of at least one microphone (abstract; 2; 5; 6; 20-21; 44 – multiple mics, beamforming, filter to create nulls for other sounds).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Isaac for an improved system allowing for additional modifications using microphones for improving the signal.
 
Regarding claim 7 Rider does not specifically teach where Isaac teaches The method of claim 6, wherein adjusting the setting of the at least one microphone involves initiating or modifying one or more beam forming parameters (abstract; 2; 5; 6; 20-21; 44).  
Rejected for similar rationale and reasoning as claim 6


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Alsina et al (2016/0357509).

Regarding claim 10 Rider teaches audio from applications (11 music player; 15 watching television; 39 satellite radio), but does not specifically teach where Alsina teaches The method of claim 9, wherein the audio from the application corresponds to one or more of directions from a navigation app, music from a streaming music app, information from a self-guided audio tour app or a sportscaster describing a sporting event (12 music streaming application).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate audio output from specific apps presenting a reasonable expectation of success as Rider already teaches audio output from certain applications that present different types/content of the audio being output, received, or adjusted.


11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Eggen et al (2008/0235018).

Regarding claim 16 Rider teaches identifying other people and making audio adjustments (25) but does not specifically teach where Eggen teaches The method of claim 1, further comprising extracting conversation data from an ambient audio stream stored in an audio snippet memory, wherein determining the one or more actions to perform is based, at least in part, on the conversation data (22 captures conversation; beam-forming).
.   


12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rider et al (2016/0149547) in view of Pretel (2016/0004723).

Regarding claim 20 Rider does not specifically teach where Pretel teaches The method of claim 1, wherein at least one of the one or more parameters corresponds to the location of the user and indicates a limited geographic area that is defined by one or more of a center point and a radius, a pair of coordinates identifying diagonal corners of a rectangular area or a series of coordinates identifying vertices of a polygon (47 center point, radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pretel for an improved system allowing for the determination of the location, while still presenting a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655